Citation Nr: 1114664	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  10-28 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracolumbar disc disease. 

2.  Entitlement to an initial compensable disability rating for service-connected migraine headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to February 2007, including service in Iraq.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, granted the Veteran service connection for thoracolumbar disc disease, assigning a 10 percent disability rating, and for migraine headaches, assigning a noncompensable disability rating.  Both ratings are effective February 17, 2007, the day following the Veteran's separation from active service.

Records in the Veteran's Virtual File are either already of record or are not pertinent to the matters requiring current appellate consideration.  


FINDINGS OF FACT

1.  Degenerative changes of the thoracolumbar spine are manifested by muscle spasm and guarding severe enough to result in minimal straightening of the normal lumbar lordosis, but do not limit forward flexion of the thoracolumbar spine to 30 degrees or less, cause favorable ankylosis of the entire thoracolumbar spine, or result in incapacitating episodes requiring bed rest as prescribed by a physician with a total duration in the past 12 months in excess of four weeks.  Additionally, the evidence fails to show any objective clinical neurological manifestations of the Veteran's thoracolumbar spine condition.

2.  The Veteran does not suffer from characteristic prostrating migraine headache attacks averaging one in two months over the last several months.



CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating, but not higher, for degenerative changes of the thoracolumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2010).

2.  The criteria for an initial compensable disability rating for the Veteran's migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Part 4, DC 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Veteran's claims for increased ratings arise from the Veteran's disagreement with the initial ratings assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board will not address whether VA has complied with the notice provisions of the VCAA with respect to these claims.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records and his VA treatment records, and has provided him with multiple VA examinations for his service-connected disabilities.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis  v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.

      A.  Thoracolumbar Disc Disease

The Veteran was initially granted service connection for thoracolumbar disc disease in May 2009, at which time this disability was assigned a 10 percent disability rating, effective February 17, 2007.  The Veteran disagrees with this rating assignment and contends that a higher rating is warranted.

Degenerative disc disease of the thoracolumbar spine is rated using the criteria found in 38 C.F.R. § 4.71a for the spine.  There are two formulas for rating spine disabilities: a formula for rating intervertebral disc syndrome based on incapacitating episodes and a general formula for rating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months; and a 60 percent rating is warranted with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5235 to 5243 (2010).  Note (1) to DC 5243 indicates that an incapacitating episode for evaluation purposes is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the general formula for rating spine disease and injuries, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A rating of 30 percent is not available absent a showing of limitation of flexion of the cervical spine, and a rating in excess of 40 percent is not available under DC 5243 absent a showing of ankylosis.  38 C.F.R. § 4.71, DC 5242 (2010).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and be evidenced by the visible behavior of the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id.

The Veteran was afforded a general VA examination in July 2008, a VA spine examination in March 2009, and a brain and spinal cord examination in March 2009.  Additionally, he has received fairly regular VA treatment for his service-connected back disability.  The Veteran had been having non-traumatically induced back pain since June 2006.  He contended that an incident involving an IED explosion aggravated his lower back, leading to daily intermittent low back pain, typically lasting two to three hours.  He contended that the pain is aggravated by prolonged sitting and bending, but that the pain does not radiate into his lower extremities.  The examinations of the Veteran's back revealed that the Veteran had normal muscle tone and normal gait.  His deep tendon reflexes were intact.  He had no flare-ups or incapacitating episodes due to the pain, no paraspinal tenderness, no motor weakness or atrophy of the lower extremities, no spasticity or rigidity, no fasciculations, no cranial nerve dysfunction, and no sensory loss to pinprick or fine touch of the lower extremities.  He had no history of sensory changes, weakness or paralysis, mobility problems, ambulatory problems, bowel problems, or bladder problems.  The results of detailed motor examinations revealed active movement against full resistance, and the results of detailed sensory and reflex examinations revealed normal results.  The Veteran's overall diagnosis for his back was low back pain and degenerative disc disease (DDD).  The Veteran's back condition was noted as having a significant effect on his usual occupation, including problems with lifting and carrying.

The July 2008 general examination revealed that the Veteran's forward flexion was from zero to 80 degrees with pain beginning at 70 degrees.  Hyperextension was from zero to 25 degrees with pain at 20 degrees.  Right and left lateral bending were both from zero to 30 degrees with no pain, and right and left rotation were both from zero to 30 degrees with no pain.  The examiner indicated that there was no additional range of motion loss due to pain, weakness, fatigue, lack of endurance or incoordination following repetitive use.  

The March 2009 spine examination results revealed that the Veteran's forward flexion was from zero to 75 degrees, and extension from zero to 25 degrees.  Both left lateral flexion and rotation were from zero to 30 degrees.  Right lateral flexion was zero to 30 degrees, and right lateral rotation was zero to 25 degrees.  There was no evidence of pain following repetitive motion and no other limitations after three repetitions of range of motion.  The examiner noted that the Veteran exhibited spasm, guarding, and tenderness on the left side.  Over the last 12-month period, the Veteran had lost about two weeks worth of work due to pain.

The Veteran underwent a magnetic resonance imaging (MRI) test on his back in October 2008.  The MRI results revealed a minor abnormality in the Veteran's back, including minimal straightening of the normal lumbar lordosis and minimal degenerative change of the thoracolumbar spine.  

The Veteran contended in his September 2010 hearing before a Decision Review Officer (DRO) that a doctor evaluating his range of motion told him that even though he could bend over, it was evident that he had back pain.  He contended that his pain was persistent and not so much related to movement.  

The Veteran is not entitled to a rating in excess of 10 percent under DC 5243, which rates DDD based on incapacitating episodes.  His October 2008 MRI revealed minimal degenerative change, however, there is no competent medical evidence of record demonstrating a history of incapacitating episodes requiring bed rest prescribed by a physician with a total duration of at least two weeks but less than four weeks during the past 12 months, as is required for a 20 percent rating.  Higher ratings under these criteria require even longer durations (the durational requirement for a 40 percent rating is four weeks).  Accordingly, a rating in excess of 10 percent is not warranted under DC 5243 with respect to incapacitating episodes.

The Board has also considered an evaluation in excess of 10 percent under the general formula for rating a spine.  In this regard, while a higher evaluation is not warranted for forward flexion of 75 degrees, and there is no evidence of ankylosis, the Board finds that evidence of muscle spasm together with MRI evidence of minimal straightening of the normal lumbar lordosis permits the Board to assign a rating of 20 percent for muscle spasm and guarding severe enough to result in abnormal spinal contour.

The Board has also considered whether a higher evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca, 8 Vet. App. at 204-7.  However, evaluation of all ranges of motion revealed no additional lost motion based on repetitive use, and there is also no uncompensated additional limitation of motion that could serve as a basis for a higher rating based on pain.  Consequently, the Board finds that the newly assigned 20 percent evaluation appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his low back disability.

Additionally, as provided in DC 5242, the Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case.  Indeed, the Board finds that to grant such an additional rating would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2010).  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion codes.  If the disability does not warrant a rating under those codes, only then is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion has now been found to be compensable at the 20 percent rating.  Therefore, a separate rating based on arthritis is not warranted.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any objective neurologic abnormalities associated with the back disability, including, but not limited to, bowel or bladder impairment, evaluated separately under an appropriate diagnostic code.  In this case, however, there is virtually no evidence of any clinical neurological manifestations of the Veteran's thoracolumbar spine disability.  While there is MRI evidence of degenerative change, clinical findings are largely negative with normal sensory, muscle, and reflex examination.  Consequently, the Board finds that the evidence preponderates against a higher or separate rating for neurological disability.

Therefore, the Board finds that the Veteran is entitled to a 20 percent rating, but not higher, for his service-connected thoracolumbar disc disease. 

      B.  Migraine Headaches
      
The Veteran was initially granted service connection for migraine headaches in May 2009, at which time this disability was assigned a noncompensable disability rating, effective February 17, 2007.  The Veteran disagrees with this rating assignment and contends that a compensable rating is warranted.

Diagnostic Code 8100 assigns a 10 percent rating for headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  Finally, a 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2010).  

The rating criteria do not define "prostrating," and the Board observes that the Court has not undertaken to define "prostrating."  Cf. Fenderson, supra., in which the Court quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what is a prostrating attack.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

The rating criteria also do not define "severe economic inadaptability."  However, the Court noted that nothing in Diagnostic Code 8100 required the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

The Veteran's headache disability was examined in his July 2008 general VA examination and in his March 2009 VA brain and spinal cord examination.  The Veteran contended that he began experiencing headaches in March 2007, approximately one month following his separation from service.  He had not sought medical treatment for his headaches.  He complained that his headaches occurred three to four times weekly and that they generally lasted one to two hours.  The headaches typically occur in the bifrontal area and are described as throbbing.  The Veteran did not experience any associated phonophobia, photophobia, aura, or gastrointestinal (GI) discomfort.  He occasionally experienced associated lightheadedness, lasting 30 to 45 seconds.  Regarding occupational effects, the headaches caused some eye discomfort when the Veteran looked at a computer screen.  The headaches were not incapacitating.  

At his September 2010 hearing before a DRO, the Veteran contended that in spite of being awarded a disability rating for his traumatic brain injury, that he does not have a brain injury, but that he has headaches.  He additionally indicated that he was more concerned about his back pain than he was about his headaches.

Taking into account all of the evidence of record, the Board finds that the Veteran does not suffer characteristic prostrating migraine headache attacks averaging one in two months over the last several months, as is required for a 10 percent rating.  Higher ratings under this diagnostic code require even more frequent prostrating headache attacks (a 30 percent rating requires headaches of prostrating severity occurring on average once a month over the last several months).  Further, the Veteran does not meet the 50 percent rating which requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Therefore, the preponderance of the evidence is against the Veteran's claim that he is entitled to a compensable rating for his service-connected migraine headaches.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2010).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the assigned schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's service-connected disabilities (i.e., limitation of lumbar motion, straightening of the normal lumbar lordosis, migraine headaches attacks) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The Board finds that these rating criteria reasonably describe the Veteran's disabilities, and for these reasons, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial 20 percent rating, but not higher, for the Veteran's thoracolumbar disc disease is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable disability rating for migraine headaches is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


